Citation Nr: 9918996	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
calf injury.

2.  Entitlement to service connection for bilateral ulnar 
entrapment.

3.  Entitlement to an initial compensable evaluation for a 
right thigh disability.

4.  Entitlement to an initial compensable evaluation for 
hearing loss of the left ear.

5.  Entitlement to an initial compensable evaluation for a 
right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to June 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied the 
veteran's claims for service connection for residuals of a 
left calf injury and for bilateral ulnar entrapment.  That 
decision also granted service connection for a right thigh 
disability and assigned a noncompensable evaluation.  The 
veteran disagreed with each of those decisions, including the 
assignment of the noncompensable evaluation for the right 
thigh disability.  In June 1998, the Board remanded the case 
to the RO to schedule the veteran for a hearing before a 
member of the Board.  That hearing was held, and the case is 
once again before the Board for appellate review.  

The rating decision on appeal also denied the veteran's claim 
for service connection for excision of an abscess of the 
neck.  The veteran filed a notice of disagreement with 
respect to that decision, and the RO issued a statement of 
the case.  During his hearing before a member of the Board, 
however, the veteran withdrew his appeal with respect that 
issue.  Therefore, this claim is not before the Board for 
appellate review.  See 38 C.F.R. § 20.204 (1998).

The issues with regard to the initial evaluations assigned 
for hearing loss of the left ear and for a right foot 
disability will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  There is no medical evidence establishing that the 
veteran currently suffers from residuals of a left calf 
injury.

2.  There is no medical evidence of a nexus or relationship 
between the veteran's bilateral ulnar entrapment and his 
period of active duty service. 

3.  The veteran's right thigh disability currently is 
manifested by subjective complaints of pain and numbness with 
objective evidence of only moderate paralysis of the external 
cutaneous nerve.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a left calf injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
bilateral ulnar entrapment is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for a compensable evaluation for a right 
thigh disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8529 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998). 

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

A.  Residuals of a left calf injury

In this case, service medical records show that the veteran 
injured his left calf in August 1989 while running.  This 
condition appears to have resolved, as the remainder of these 
records are negative for any complaint, treatment or finding 
for any residuals of that injury.  In addition, no competent 
medical evidence is contained in the record which shows that 
the veteran currently suffers from residuals of a left calf 
injury.  In particular, the Board reviewed a VA 
hospitalization report from December 1996; VA examination 
reports dated in September 1991, February 1997, and September 
1998; and VA outpatient treatment reports dated from July 
1995 through February 1999.  None of these reports makes any 
reference to a left calf disability.

In fact, the only evidence that the veteran currently suffers 
from residuals of a left calf injury is the veteran's own lay 
statements, including testimony presented before the 
undersigned Board Member in January 1999.  During that 
hearing, the veteran stated that he currently suffered from a 
left calf disability which prevented him from being able to 
walk during flare-ups.  He also reported that he experienced 
charley horses in his left calf approximately three times a 
week during the night.  However, the Court has clearly stated 
that where, as in this case, the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991).  Since the record does not show 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis pertaining to a left calf disability, his lay 
statements cannot serve as a sufficient predicate upon which 
to find his claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)). 

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim of entitlement to service connection for 
residuals of a left calf injury, and that the claim must be 
denied on that basis.  See Epps, 126 F.3d at 1468; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the 
absence of evidence of a currently claimed condition, there 
can be no valid claim). 

B.  Bilateral ulnar entrapment

The veteran claims that he currently suffers from bilateral 
ulnar entrapment which had its onset during his period of 
active military service.  The record shows that the veteran 
experienced bilateral ulnar nerve entrapment in service, and 
that he currently has symptoms consistent with bilateral 
carpal tunnel syndrome.  However, there is no medical 
evidence relating his current symptoms to those he 
experienced in service.  Therefore, as the veteran has failed 
to prove this essential element, the Board must conclude that 
the claim for service connection for bilateral ulnar 
entrapment is not well grounded.  See Epps, 126 F.3d at 1468.

Service medical records show that the veteran was treated for 
numbness of the upper extremities from October 1981 to March 
1982, diagnosed as mild carpal tunnel syndrome and bilateral 
ulnar nerve impingement.  A nerve conduction study performed 
in February 1982 confirmed findings suggestive of bilateral 
mild ulnar sensory neuropathies.  The remainder of these 
records, however, make no further reference to these 
symptoms.  Thus, no chronic disability pertaining to 
bilateral ulnar entrapment is shown to have been present 
during service.  See Savage, supra.

More importantly, none of the post-service medical records 
shows that the veteran's current bilateral ulnar entrapment 
is related to service.  In this regard, a September 1991 
examination report included the examiner's opinion that 
bilateral ulnar numbness was not apparent on present 
examination.  A December 1996 VA hospitalization report shows 
that the veteran was admitted for a herniated nucleus 
pulposus, at which time strength of the upper extremities was 
5/5.  The Board also reviewed VA outpatient treatment reports 
dated from 1995 through 1999.  These reports include an 
electromyography (EMG) study performed in March 1996 which 
disclosed evidence of mild to moderate carpal tunnel 
syndrome.  Nevertheless, none of these reports contains a 
medical opinion which indicates that the veteran's bilateral 
carpal tunnel syndrome began in service. 

The veteran's low back disability also was examined by the VA 
in February 1997 and September 1998.  A February 1997 
examination report noted that the nerve conduction study done 
in March 1996 showed evidence of bilateral carpal tunnel 
syndrome.  A September 1998 examination report noted that 
deep tendon reflexes of the upper extremities were reduced to 
1/4.  Neither report, however, contained a diagnosis which 
could account for these symptoms.  

The only evidence of a relationship between the veteran's 
current bilateral carpal tunnel syndrome and his period of 
service is the veteran's own lay statements.  As noted, 
however, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones, 7 Vet. App. at 137; 
Espiritu, 2 Vet. App. at 494-95.  The record does not reveal 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of either bilateral ulnar entrapment or carpal 
tunnel syndrome.  Accordingly, the veteran's lay statements, 
without supporting medical evidence, cannot serve as a 
sufficient predicate upon which to find his claim for service 
connection well grounded.  See Heuer, 7 Vet. App. at 384 
(citing Grottveit, 5 Vet. App. at 93).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
bilateral ulnar entrapment, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded.

C.  Conclusion

The Board has determined that each of the veteran's claims 
for service connection is not well grounded.  Therefore, the 
VA has no further duty to assist the veteran in developing 
the record to support these claims.  See Epps, 126 F.3d at 
1469 ("[T]here is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim.").

The Board also recognizes that these issues are being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that when an RO does 
not specifically address the question of whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the appellant solely 
from the omission of the well grounded analysis.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground either of the veteran's claims.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  The Board also views 
the above discussion as sufficient to inform the veteran of 
the elements necessary to present a well-grounded claim for 
each of the benefits sought, and the reasons why the current 
claims have been denied.  Id.





II.  Initial Evaluation for a Right Thigh Disability

In October 1992, the RO granted service connection for 
meralgia paresthetica of the right lateral femoral cutaneous 
nerve and assigned a noncompensable evaluation from July 
1991.  The veteran filed a notice of disagreement with 
respect to the noncompensable evaluation assigned.  In a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Accordingly, the veteran's claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), which 
gives rise to the VA's duty to assist.  See Fenderson, 12 
Vet. App. at 127 (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history.")  The veteran has been afforded several 
VA medical examinations and has presented testimony at a 
hearing held in January 1999.  As such, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed and that no further duty to assist the 
veteran with the development of this claim is warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

In this case, the RO evaluated the veteran's right thigh 
disability as noncompensably (zero percent) disabling under 
Diagnostic Code 8529.  This diagnostic code provides that 
mild or moderate paralysis of the external cutaneous nerve of 
the thigh warrants a noncompensable evaluation.  A 10 percent 
evaluation, the highest evaluation afforded under this code 
provision, requires severe to complete paralysis of the 
nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8529.  In 
addition, under 38 C.F.R. § 4.124a, where the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.

In evaluating the veteran's right thigh disability, the RO 
considered a September 1991 VA examination report.  At that 
time, the veteran reported pain and numbness in the right 
lateral thigh area.  Examination revealed motor strength of 
5/5 of both lower extremities.  There was decreased sensory 
to light touch of the lateral aspect of the right thigh.  
Straight leg raising was 45 degrees on the left leg and 80 
degrees on the right.  The diagnoses included meralgia 
paresthetica of the right lateral femoral cutaneous nerve.

Since the rating decision on appeal, the veteran was 
hospitalized by the VA for a herniated nucleus pulposus in 
December 1996.  The veteran reported a history of chronic low 
back pain and lower extremity pain and paresthesias since an 
in-service injury in 1978.  Pain was mostly located in the 
lower back which radiated into the right buttock and anterior 
thigh and knee area.  Neurological examination revealed that 
strength of the lower extremities was 5/5 throughout, except 
for dorsiflexors of the right which were 4+/5.  Deep tendon 
reflexes were from 0/4 to 1/4 throughout, and there was 
decreased pinprick sensation in an L4 distribution on the 
right.  There were no clonus or down-going plantar responses.  
Straight leg raising was mildly positive on the right at 60 
degrees.  The veteran underwent an L3-4 diskectomy and 
foraminotomy on the right.  It was noted that the veteran 
developed no new neurologic deficits following that 
procedure.  At the time of discharge, however, the veteran 
reported some mild residual right thigh paresthesias.  

The veteran's low back disability was examined by the VA in 
February 1997.  The report of that examination included the 
veteran's complaints of a deep, dull aching pain in the right 
hip which radiated down the right leg.  The veteran reported 
a burning sensation in the anterior aspect of the right thigh 
as well as numbness over the lateral aspect of the right 
thigh and right great toe.  These symptoms increased with 
prolonged sitting, standing, riding, driving and walking.  
For example, the veteran reported that he had to stop two 
times during the 120 mile trip to the VA Hospital.  Upon 
examination, muscle strength of the lower extremities was 
5/5.  There was decreased sensation to light touch over the 
lateral aspect of the right thigh and great right toe.  The 
diagnoses were (1) degenerative disc disease of the 
lumbosacral spine, status post diskectomy at L3-4; (2) 
degenerative joint disease and spondylosis of the lumbar 
spine; and (3) chronic lumbosacral strain.  

The veteran's low back disability was examined again by the 
VA in September 1998.  The veteran reported numerous flare-
ups of pain located in his right hip and leg over the past 
several years, usually lasting thirty minutes in duration.  
He described that his right lower extremity tended to "draw 
up" during periods of prolonged sitting and during periods 
of mobility.  He stated that Naprosyn and various stretching 
modalities would alleviate the pain.  He related that he was 
a full-time student, and that he experienced a significant 
amount of discomfort in his right hip and leg while walking 
around campus.  Examination revealed strength to be 4/5 with 
right hip flexion and extension.  Deep tendon reflexes were 
reduced to 1/4 with knee and ankle jerks bilaterally.  No 
clonus was present.  Babinski was downgoing bilaterally.  
Sensation was intact to pin and light touch in all 
extremities.  Straight leg raising was mildly positive at 45 
degrees on the right and was negative on the left.  The 
diagnoses were degenerative disk disease of the lumbosacral 
spine, status post diskectomy, and degenerative joint disease 
of the lumbosacral spine. 

VA outpatient treatment reports dated from 1995 to 1999 were 
considered, some of which refer to radiating pain and 
numbness down the right hip and thigh area.  A March 1996 EMG 
report showed mild prolongation of the median motor sensory 
distal latencies bilaterally, with normal nerve conductions 
in the right lower extremity.  The impression from that 
report was right L4-L5 radiculopathy with evidence of chronic 
involvement and possible acute denervation.

During his hearing before the undersigned member of the 
Board, the veteran reported numbness along a four to six inch 
area on the outside of the right thigh.  He also said that he 
experienced weakness and decreased strength of the right leg 
with prolonged standing.  He indicated that he also 
experienced an occasional burning sensation across the top of 
the right thigh to the inside of the leg.  He mentioned that 
these symptoms prevented him from being able to sit in one 
position for any length of time.  Finally, he said that he 
took Naproxen for pain.

Based on the foregoing, the Board finds that the RO properly 
evaluated the veteran's right thigh disability as 
noncompensably disabling under Diagnostic Code 8529, as no 
evidence shows severe to complete paralysis of the external 
cutaneous nerve.  The Board has considered the veteran's 
complaints of significant pain and numbness of the lateral 
aspect of the right thigh.  Nevertheless, the clinical 
evidence of record has consistently been negative of any 
objective symptomatology other than decreased sensation.  In 
particular, the EMG study performed in March 1996 revealed 
mild prolongation of the median motor sensory distal 
latencies bilaterally, with normal nerve conductions in the 
right lower extremity.  Following his diskectomy and 
foraminotomy in December 1996, the veteran reported only mild 
residual right thigh paresthesias.  As such, the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's right thigh disability for the 
entire period since July 1991 to the present.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) is warranted.  
In the instant case, however, there has been no showing or 
assertion that the veteran's right thigh disability has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  During his VA examination in September 1998, the 
veteran reported that he was a full-time student and had not 
missed any classes as a result of his right thigh disability.
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial compensable evaluation for the 
his service-connected right thigh disability.  Thus, the 
doctrine of reasonable doubt need not be considered.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for residuals of a left calf injury is denied.

In the absence of evidence of a well-grounded claim, service 
connection for bilateral ulnar entrapment is denied.

An initial compensable evaluation for a right thigh 
disability is denied.








REMAND

The October 1992 rating decision on appeal granted service 
connection for hearing loss of the left ear and for a right 
foot disability, assigning a noncompensable evaluation for 
each disability.  The veteran appealed both decisions with 
respect to the noncompensable evaluations assigned.  However, 
a review of the record reveals that additional action by the 
RO is necessary before the Board can adjudicate these claims.  
While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that the veteran's 
claims are fairly adjudicated.

The rating decision on appeal was based on a VA examination 
report dated in September 1991.  Since then, the veteran has 
alleged that his hearing loss of the left ear as well as his 
right foot disability have worsened.  However, the veteran 
has not been afforded a recent examination by the VA to 
determine if either of these disabilities have in fact 
increased.  Therefore, the veteran should be afforded 
appropriate examinations to determine the nature and severity 
of his hearing loss of the left ear and of his right foot 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
audiological evaluation to determine 
the current severity of his hearing 
loss of the left ear, as well as an 
appropriate examination to determine 
the extent of his right foot 
disability.  The claims file should be 
made available to the examiners for 
review prior to examinations.  All 
necessary tests should be performed.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  Thereafter, the RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.  

3.  The RO should then readjudicate the 
issues of entitlement to an initial 
compensable evaluation for hearing loss 
of the left ear and for a right foot 
disability, in light of all pertinent 
evidence and all applicable laws, 
regulations, and case law.  If any 
determination made remains unfavorable, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is 
required of the veteran until he is notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

